ORDER
WILLIAM P. GREENE, JR., Chief Judge:
Pursuant to the authority of 38 U.S.C. §§ 7263(b) and 7264(a) and consistent with 28 U.S.C. § 2071(b) and (e), the Court has adopted a clerical revision to Rule 39(a) of the Court’s Rules of Practice and Procedure (Rules). It is
ORDERED that the phrase “a jurisdictional requirement” shall be stricken from Rule 39(a) and that, accordingly, the attached change to Rule 39(a) is hereby published and will be effective as of this date.
RULE 39. ATTORNEY FEES AND EXPENSES
(a) Application. An application pursuant to 28 U.S.C. § 2412(d) for award of attorney fees and/or other expenses in a case must be filed with the Clerk not later than 30 days after the Court’s judgment become final *501pursuant to 38 U.S.C. § 7291(a) (which occurs 60 days after entry of judgment under Rule 36) or, consistent with Rule 41(b), upon the issuance of an order on consent dismissing, terminating, or remanding a case. The time (which is a jurisdictional requirement set by the statute) for filing an application under this subsection may not be extended. See Rule 25 (filing and service). The application must include the fees and expenses claimed for the submission of that application.